El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Por escritura de 17 de septiembre de 1944 ante el notario José Veray, Jr., Julio Rivera y su esposa declararon ser dueños de una finca rústica radicada en el barrio Camase-yes de Aguadilla que mide once metros de frente por vein-tiuno de fondo. Linda por el norte y el oeste con solar de Julio Rivera,' por el sur con la Carretera núm. 2 que conduce de Isabela a Aguadilla, y por el este con María Eugenia Alvarez antes, boy Arturo Molinary. En el solar encla-van dos casas terreras de madera, una de las cuales mide 16 pies de frente por 16 de fondo, y la otra 16 pies de frente por veinte de fondo. Por la misma escritura Julio Rivera y su esposa segregaron de esa finca una parcela de once metros de frente por once de fondo y la vendieron a Ramón Rivera. La parcela vendida a Ramón Rivera se describe así:
*463“Rústica, solar radicado en el barrio Camaseyes de Agnadilla, que mide once metros de frente por once metros de fondo, o sea tin área de ciento veintiún metros cuadrados, en lindes al norte y oeste con Julio Rivera; al este con Arturo Mloliaary, y al sur con la Carretera Insular núm. dos de Isabela a Aguadilla. Contiene una casa de madera, terrera y techada de zinc.”
Ramón Rivera presentó la escritura en el Registro de la Propiedad de Agnadilla, pero el registrador denegó su ins-cripción por no acompañarse certificación acreditativa de haberse dispensado la presentación del plano de lotificación requerido por la Ley de Planificación, Urbanización y Zoni-fieación de Puerto Rico y el Reglamento de Lotificación, to-mándose anotación preventiva.
En el recurso gubernativo interpuesto por Ramón Rivera se arguye que no tratándose de una venta de terreno en áreas urbanas o para urbanizaciones, el registrador erró al dene-gar la inscripción.
El artículo 2 de la citada ley prescribe que “ ‘Lotificación’ significa la división o subdivisión de un solar, predio o parcela de terreno en dos o más partes para la venta o para una nueva construcción, e incluye urbanización como hasta ahora se ha usado en la legislación de Puerto Rico.” En el presente caso consta del Registro que con anterioridad a la aprobación de la ley habían sido ya construidas las dos casas de madera que enclavaban en la finca principal, una de las cuales fué la vendida a Ramón Rivera; pero la división de la parcela de terreno — la lotificación — no se llevó a efecto hasta el 22 de septiembre de 1944, cuando ya estaban en vigor tanto la Ley como el Reglamento de Lotificación. Sepúlveda v. Registrador, ante, pág. 449.
Al definir el término “lotificación,” a los efectos de la ley, no se excluyen de su significado las parcelas de terreno donde existan edificaciones. Por consiguiente, cuando el 22 de septiembre de 1944 Julio Rivera y su esposa dividieron su solar de 231 metros cuadrados para vender la parcela a *464Ramón Rivera, practicaron una lotificación contemplada por la ley.
 Se arguye por el recurrente que el Reglamento de Lotificación se aplica a zonas o áreas urbanas y no a las rurales. El artículo 10 de la ley expresamente autoriza a la Junta de Planificación para adoptar reglamentos que rijan la lotificación de terrenos en Puerto Rico. Y el Reglamenta de Lotificación aprobado a virtud de la ley dispone en su artículo 1 que toda lotificación (urbanización) de terrenos “tanto urbanos como rurales” se regirá por las disposiciones del Reglamento de Lotificación. Existiendo esa disposición expresa en el Reglamento de Lotificación, debemos concluir que a menos que- esa disposición esté en conflicto con la ley, existe en la Junta facultad para bacer extensivo a las zonas rurales el Reglamento de Lotificación. Un examen de la ley demostrará que ninguno de sus artículos probibe a la Junta reglamentar urbanizaciones en la zona rural. Por el contrario, el artículo 28 de la ley, refiriéndose al artículo 23 de la misma, que trata de los reglamentos de zonificación, dispone que “quedan específicamente eliminadas de los efectos del artículo 23 de esta ley las zonas rurales y agrícolas de Puerto Rico,” lo que a contrario sensu significa que las zonas rurales y agrícolas de Puerto Rico, en cuanto no se trata de reglamentos de zonificación, están sujetas a los efectos de la ley. Es de conocimiento público la costumbre general en los países civilizados de bacer urbanizaciones a alguna distancia de las ciudades, y la reglamentación de tales urbanizaciones cae dentro del propósito general de la ley,, expresado en su artículo 3, que dice así:
“Los poderes concedidos en esta Ley se ejercerán con el propó-sito general de guiar el desarrollo de Puerto Rico de modo coordi-nado, adecuado y económico, el cual, de acuerdo con las actuales y futuras necesidades y los recursos humanos, físicos y económicos, hubiere de fomentar en la mejor forma la salud, la seguridad, la-moral, el orden, la conveniencia, la prosperidad, la defensa, la cul-tura, la solidez económica y el bienestar general de los actuales y *465futuros habitantes, y aquella eficiencia y economía en el proceso de desarrollo, en la distribución de población, en el uso de las tierras y en las mejoras públicas que tiendan a crear condiciones favorables a tales fines.”
Y el citado artículo 10 de la ley, tratando del Beglamento de Lotificación, entre otras cosas prescribe:
“Al adoptar reglamentos y considerar subdivisiones de terrenos, la Junta se guiará por la conveniencia de evitar subdivisiones de terrenos en áreas que no estén listas para tales desarrollos debido a la falta de instalaciones, a la distancia de otras áreas construidas, o a otras deficiencias sociales, económicas y físicas, análogas. ’ ’
Es verdad que la casa construida en el solar vendido a Bamón Bivera había sido edificada mucho antes de apro-barse la Ley de Planificación, Urbanización y Zonifieación de Puerto Bico, y a primera vista esta circunstancia parece in-dicar que la transacción objeto de la escritura no debe estar sujeta a la ley ni al Beglamento de Lotificación, ni tampoco al aprobado por el Procurador Greneral de Puerto Bico por la autoridad conferídale por la ley. Pero a poco que refle-xionemos sobre el asunto, nos daremos cuenta de que el Be-glamento de Lotificación, independientemente de la construc-ción del edificio, exige ciertos requisitos en relación con el solar donde el edificio enclava, por ejemplo, el área del solar, su separación del límite de solares contiguos, abasteci-miento de agua para el solar en forma que se ajuste a los requisitos del Departamento de Sanidad, área del patio en frente, al lado o detrás del edificio, etc. Si el solar donde enclava la casa vendida a Bamón Bivera no se ajusta a los requisitos exigidos por la ley, indudablemente que la Junta de Planificación podría requerir que de alguna manera se corrigiese la deficiencia, bien, sea adquiriendo más solar o en alguna otra forma razonable dentro de las circunstancias. A estos efectos, prescribe el artículo 51 del Beglamento de Lotificación, que cuando se demuestre a la Junta qué existen dificultades extraordinarias que impidan el cumplimiento ca*466bal del Reglamento, la Junta podrá modificar la aplicación de cualquier sección del mismo, siempre y cuando no se per-judique el bienestar público. La Ley no concede al registra-dor discreción alguna en cuanto a eximir de las obligaciones impuestas por la ley o los reglamentos. Su deber es recha-zar el documento del cual se solicita inscripción si no se pre-senta el correspondiente plano aprobado por la Junta o la certificación de la correspondiente dispensa otorgada tam-bién por la Junta. Como en este caso no se presentó ni una ni otra cosa, actuó correctamente el registrador al denegar la inscripción del documento.

Se confirma la nota recurrida.